NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
(ReeXamination Nos. 90/006,493,
90/006,680, and 90/007,735)
IN RE NTP, INC.,
2010-1278
Appea1 from the United States Patent and T d
ra einark
Of:fice, B0ard of Patent Appea1s and Interferences.
ON MOTION
ORDER
The Direct0r of the United States Patent and Trade-
mark Office moves without opposition for a 32 da t
- y ex en-
sion of time, until September 24, 2010, to file his brief
NTP I ` ' `
, nc. moves without opposition to extend the time to
file its reply brief to 34 days from service of the Di t ’
rec or s
brief NTP also moves without opposition to extend the
time t fill h ` ` `
0 e t e joint appendix to 14 days from the date of
service of the reply brief
Upon consideration thereof

h
IN RE NTP 2
IT ls OR:oERED THAT:
The motions are granted
FoR THE CoUiiT
 1 4  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Brian M. Buroker, Esq. | lab
S
R 0 d T. Ch , E . U.S.COURFO FOR
am 11 en sq »..MEiir.iz~i,=n
SEP 1 4 2010
.lAN HORBALY
CLERK